DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andriotis et al (US 20170277666 A1).


receiving content, provided by an application running on a device, for displaying in a three-dimensional display mode ([0032] rendering, by web browsers, of stereoscopic webpages (SWPs), SWPs differ from both 2D and 3D rendered webpages or images); 
determining that the content corresponds to two-dimensional content ([0050] 2D webpages are received by the browser and converted directly to SWP); 
identifying a portion of the two-dimensional content for enhancement by a three- dimensional render ([0110] using a 3D platform and a SWP rendering 310 of the 2D-rendered image 330 rendered in accordance with an exemplary embodiment using the proposed stereo plugin or a standalone browser); 
enhancing, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer ([0112], (SWP rendering 330) deconstructs the html page instead and manipulates html elements in a unique way to reconstruct the original 2D representation (on-the-fly) as two distinct left and right channel images); and 
providing for display of the rendered enhanced portion of the two-dimensional content on a display of the device in the three-dimensional display mode ([0118] Each image pair is a stereoscopic reproduction, generated on the fly from the 2D content received by the computer and displayed using conventional techniques on monitor).

Regarding claim 2, Andriotis discloses wherein enhancing the identified portion of the two- dimensional content further comprises rendering the enhanced identified portion of the two- dimensional content and the method further comprising: 
rendering, by a two-dimensional renderer that is separate from the three-dimensional renderer, another portion of the two-dimensional content ([0119] if the client browser is configured to be able to interpret the depth cue tags that have been introduced into the original HMTL source code, then it will be able to generate stereoscopic webpages (330) directly from the browser); and 
providing for display of the rendered enhanced portion of the two-dimensional content and the rendered other portion of the two-dimensional content on the display of the device in the three-dimensional display mode ([0119] If the browser is not so equipped, then the page is presented in 2D form (330) instead).

Regarding claim 3, Andriotis discloses wherein providing for display of the enhanced portion of the two-dimensional content on the display of the device in the three-dimensional display mode further comprises: compositing a pass-through video stream with the rendered enhanced portion of the two- dimensional content and the rendered other portion of the two-dimensional content ([0039] The only exception is the production of a handful of stereo movies and a line of video games popular with younger adults).

Regarding claim 4, Andriotis discloses wherein the application was compiled for display of content in a two-dimensional display mode ([0118] the SWP is generated by a local plug-in or the like on a user computer or like client device).

Regarding claim 5, Andriotis discloses wherein the content is declaratively defined ([0118] Typically the site exists as 2D HTML source on a server)

Regarding claim 6, Andriotis discloses wherein the content is declaratively defined based at least in part on a layer tree and identifying the portion of the two-dimensional content for enhancement by the three-dimensional render further comprises: determining that a layer of the layer tree comprises a ([0130] The rendering here was generated by employing a couple (left-right) of layers producible with a digital image processing software tool).

Regarding claim 11, Andriotis discloses wherein enhancing the two-dimensional content comprises transforming a predefined two-dimensional user interface element included in the two-dimensional content to a corresponding three-dimensional user interface element ([0064] certain links or other HTML elements will have been assigned a monetization value that take into account the visual and therefore psychological effects of position and depth of an SWP).

Regarding claim 12, Andriotis discloses wherein enhancing the two-dimensional content comprises performing at least one of compositing or lens correction with respect to the two- dimensional content, based on specifications of the display ([0123] to adjust each rendered pair to accommodate the specific display 50 of the client device, or in some cases to adjust the stereo enhanced content so that it is optimized (interlaced) for display on a 3DTV or stereo enabled computer monitor).

Regarding claim 13, Andriotis discloses wherein enhancing the portion of the two-dimensional content comprises converting the portion of the two-dimensional content from a monoscopic video format to a stereoscopic video format ([0124] where the first goal is to produce stereoscopic information from HTML elements before even they are in a 2D image).

Regarding claim 14, Andriotis discloses a device, comprising: 
at least one processor ([0034] graphics processing (GPU)); and a memory including instructions that, when executed by the at least one processor ([0034] computer graphics rendering, a graphics processing (GPU) generates 3D graphical image representations from a single point of view), cause the at least one processor to: 
receive content, provided by an application running on a device, for displaying in a three-dimensional display mode ([0032] rendering, by web browsers, of stereoscopic webpages (SWPs), SWPs differ from both 2D and 3D rendered webpages or images), 
the application having been compiled for display of content in a two-dimensional display mode ([0118] the SWP is generated by a local plug-in or the like on a user computer or like client device); 
determine that the content corresponds to two-dimensional content ([0050] 2D webpages are received by the browser and converted directly to SWP); 
identify a portion of the two-dimensional content for enhancement by a three- dimensional render ([0110] using a 3D platform and a SWP rendering 310 of the 2D-rendered image 330 rendered in accordance with an exemplary embodiment using the proposed stereo plugin or a standalone browser); 
enhance, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer ([0112], (SWP rendering 330) deconstructs the html page instead and manipulates html elements in a unique way to reconstruct the original 2D representation (on-the-fly) as two distinct left and right channel images); and 
provide for display of the rendered enhanced portion of the two-dimensional content on a display of the device in the three-dimensional display mode  ([0118] Each image pair is a stereoscopic reproduction, generated on the fly from the 2D content received by the computer and displayed using conventional techniques on monitor).

Regarding claim 15, Andriotis discloses wherein the at least one processor is further configured to: render, by a two-dimensional renderer that is separate from the three-dimensional renderer, another portion of the two-dimensional content ([0119] if the client browser is configured to be able to interpret the depth cue tags that have been introduced into the original HMTL source code, then it will be able to generate stereoscopic webpages (330) directly from the browser); and provide for display of the rendered enhanced portion of the two-dimensional content and the rendered other portion of the two-dimensional content on the display of the device in the three-dimensional display mode ([0119] If the browser is not so equipped, then the page is presented in 2D form (330) instead).

Regarding claim 16, Andriotis discloses wherein the at least one processor is further configured to: composite a pass-through video stream with the rendered enhanced portion of the two- dimensional content and the rendered other portion of the two-dimensional content ([0039] The only exception is the production of a handful of stereo movies and a line of video games popular with younger adults).

Regarding claim 17, Andriotis discloses wherein the application was compiled for display of content in a two-dimensional display mode  ([0118] the SWP is generated by a local plug-in or the like on a user computer or like client device).

Regarding claim 18, Andriotis discloses wherein the content is declaratively defined ([0118] Typically the site exists as 2D HTML source on a server)

Regarding claim 19, Andriotis discloses wherein the content is declaratively defined based at least in part on a layer tree and identifying the portion of the two-dimensional content for enhancement by the three-dimensional render further comprises: determining that a layer of the layer tree comprises a particular flag that identifies the layer for enhancement ([0130] The rendering here was generated by employing a couple (left-right) of layers producible with a digital image processing software tool).

([0034] computer graphics rendering, a graphics processing (GPU) generates 3D graphical image representations from a single point of view), the code comprising: 
code to receive content, provided by an application running on a device, for displaying in a three-dimensional display mode ([0032] rendering, by web browsers, of stereoscopic webpages (SWPs), SWPs differ from both 2D and 3D rendered webpages or images),
 the application having been compiled for display of content in a two-dimensional display mode ([0118] the SWP is generated by a local plug-in or the like on a user computer or like client device); 
code to determine that the content corresponds to two-dimensional content ([0050] 2D webpages are received by the browser and converted directly to SWP); 
code to identify a portion of the two-dimensional content for enhancement by a three-dimensional render  ([0110] using a 3D platform and a SWP rendering 310 of the 2D-rendered image 330 rendered in accordance with an exemplary embodiment using the proposed stereo plugin or a standalone browser); 
code to enhance, in response to the determining, the portion of the two- dimensional content by the three-dimensional renderer ([0112], (SWP rendering 330) deconstructs the html page instead and manipulates html elements in a unique way to reconstruct the original 2D representation (on-the-fly) as two distinct left and right channel images); and 
code to provide for display of the rendered enhanced portion of the two- dimensional content on a display of the device in the three-dimensional display mode  ([0118] Each image pair is a stereoscopic reproduction, generated on the fly from the 2D content received by the computer and displayed using conventional techniques on monitor).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ?? in view of Berestov et al (US 20040100489 A1).

Regarding claim 7, Andriotis is silent to wherein the content for enhancement comprises a particular visual effect associated with one or more attributes, and enhancing, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer comprises rendering a three-dimensional version of the particular visual effect based on the one or more attributes

	Berestov discloses wherein the content for enhancement comprises a particular visual effect associated with one or more attributes, and enhancing, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer comprises rendering a three-dimensional version of the particular visual effect based on the one or more attributes ([0032] the 2-D source code 601 for the web page is analyzed to detect and segment various object types. Such an analysis (602) may consist of automatically detecting attribute tags in the source code).

	Andriotis and Berestov are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify stereoscopic webpages of Andriotis to include herein the content for enhancement comprises a particular visual effect associated with one or more attributes, and enhancing, in response to the determining, the portion of the two-dimensional content by the three-dimensional renderer comprises rendering a three-dimensional version of the particular visual effect based on the one or more attributes as described by Berestov.

 The motivation for doing so would have been to an easy way for users to generate three dimensional web pages in their browser (Berestov, [0006]).

Therefore, it would have been obvious to combine Andriotis and Berestov to obtain the invention as specified in claim 7.

Regarding claim 8, Andriotis discloses wherein the particular visual effect comprises a blur effect, and the one or more attributes comprise at least one of a size or a depth of the blur effect ([0006] Multiple 2D shoots on the same scene with various focal distances in order to find a correlation between the stereoscopic depth and the amount of blur over the surfaces).

Conclusion

                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618